DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Response to Amendments
3.         The present office action is made in response to amendment filed on 12/8/2020. It is noted that in the amendment, applicant has amended claims 1, 3 and 43 and canceled claim 6. There is not any claim being added into the application.
4.         As amended, the pending claims are claims 1-5, 7-21, 25, 27 and 29-43 (Note that claim 22-24 were canceled in the amendment of 1/13/2020, claim 26 was canceled in the amendment of 4/30/2020, and claim 28 was canceled in the amendment of 8/19/2020) in which claims 1-5, 7-9, 21, 25, 27, 29-30 and 42-43 are examined in the present office action, and claims 10-20 and 31-41 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 10-20 will be rejoined if the linking claim 1 is later found as an allowable claim, and claims 31-41 will be rejoined if the linking claim 3 is later found as an allowable claim.
Response to Arguments
5.	Regarding to the rejection of claims 1-2, 4, 9, 21 and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US Patent No. 6,580,568); the rejection of claims 3, 27, 29-30 and 42-43 under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US Publication No. 2002/0075570); the rejection of claims 1-2, 4-6, 21 and 43 under 35 U.S.C. 103 as being unpatentable over Yamakawa (US Publication No. 2002/0075570: the rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Yamakawa (US Publication No. 2002/0075570) the rejection of claims 3, 27, 30 and 42-43 under 35 U.S.C. 103 as being unpatentable over Onozaki (US Publication No. 2014/0104708) and the rejection of claims 1-8, 21, 25, 27, 29 and 42-43 under 35 U.S.C. 103 as being unpatentable over Yokoyama (US Publication No. 2014/0176782) as set forth in the office action of 9/8/2020, the amendments to the claims as provided in the amendment of 12/8/2020, and applicant’s arguments provided in the mentioned amendment, pages 15-21 and in the RCE of 1/8/2021, pages 2-4, have been fully considered and found persuasive. Thus, all rejections of the claims as set forth in the office action of 9/8/2020 are now withdrawn.
6.	However, the amendments to claim 1 and applicant’s arguments with respect to claims 1-2, 4, 21 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
7.	Claim 3 is allowable. The restriction requirement between Inventions I-V, as set forth in the Office action mailed on 3/29/19 with respect to the independent claim 3, has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/29/19 for the claims which are dependent upon claim 3 is now withdrawn.  Claims 31-41, directed to Inventions II-V and depended upon claim 3 are no longer withdrawn from consideration because the claims each requires all the limitations of the allowable claim 3. However, claims 10-20, directed to Invention II-V and depended upon claim 1 are still withdrawn from consideration because the independent claim 1 is not allowable at this time.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
8.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.         Claims 1-2, 4, 21 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US Patent No. 4,852,984, of record).

a) a first positive lens group (I), a second negative lens group (II), an aperture stop (S) arranged in an image side of the second lens group (II), and a third positive lens group (III) arranged in that order from an object side to an image side of the lens system;
b) the second lens group (II) is moved along an optical axis of the lens system in a focusing process from an infinity to a closed distance; and
c) regarding to the conditions governing the focal length, f, of the lens system, the focal length, f1, of the first positive lens group, the focal length, f2, of the negative lens group, and the focal length, f3, of the third lens group (10), as recited in present claims 1-2, 4, and 43, the following results are obtained from optical data of the lens system as provided in Table 1.
c1) Since the absolute value of the ratio of focal length, f2, of the second lens group and the focal length, f, of the lens system is 0.762 then the absolute value of (f / f2) is 1.31 which is inside the range of (1.30; 1.72) as recited in each of claims 1 and 43;
c2) Since the absolute value of the ratio of focal length, f2, of the second lens group and the focal length, f, of the lens system is 0.762, and the value of the ratio of focal length, f3, of the third lens group and the focal length, f, of the lens system is 0.593 then the absolute value of (f2 / f3) is 1.28 which is inside the range of (0.70; 1.50) as recited in each of claims 1 and 43;
c3) Since the value of the ratio of focal length, f1, of the first lens group and the focal length, f, of the lens system is 0.957 then the value of (f / f1) is 1.04 which is inside the range of (0.80; 1.60) as recited in claim 2; and 

Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
Regarding to the method of claim 43, it is noted that the method limitations are implicitly met by the structure limitations.
Allowable Subject Matter
10.	Claims 3, 25, 27 and 29-42 are allowed.
11.	Claims 5 and 7-9 each is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The optical system as recited in claim 5 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the range governing the ratio of the focal lengths of the first and third lens groups as recited in the claim on lines 3-4 wherein the optical system comprises the following features “a first lens group … the third lens group” (claim 1, lines 4-22);

C) The optical system as recited in claim 8 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the range governing the ratio of the total length of the optical system and the focal length of the second lens group as recited in the claim on lines 3-6 wherein the optical system comprises the following features “a first lens group … the third lens group” (claim 1, lines 4-22);
D) The optical system as recited in claim 9 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the range governing the average value of Abbe numbers of all positive lenses included in the first lens group as recited in the claim on lines 3-6 wherein the optical system comprises the following features “a first lens group … the third lens group” (claim 1, lines 4-22);
E) The optical system as recited in claim 3 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the ranges governing the ratio of the focal length of the optical system and the first focal length of the first .
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872